60 F.3d 822
76 A.F.T.R.2d 95-5735
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur P. HOLLAR;  Ruth Carol Hollar, Plaintiffs--Appellants,v.J.R. STARKY;  Hugh M. Parker;  Sullivan Young;  Harry L.Martin;  Cecil Anderson;  John Doe, 1 to 100individuals claiming to be I.R.S.Agents, Defendants--Appellees.
No. 95-1145.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 10, 1995.

Wilbur P. Hollar, Ruth Carol Hollar, appellants pro se.  Gary R. Allen, Richard Farber, Robert William Metzler, U.S. Dept. of Justice, Washington, DC, for appellees.
M.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their civil action in which they sought a declaratory judgment that tax liens and levies were imposed in violation of their civil rights.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hollar v. Starky, No. CA-92-754-6 (M.D.N.C. Dec. 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.